Per Curiam.

As to the third petition paper above referred to, there has not been a substantial compliance with the mandatory requirements of .the statute (Section 3513.261, Revised Code). The motion by respondents to vacate the default judgment heretofore entered is sustained and a writ of mandamus is denied. See State, ex rel. Allen, v. Board of Elections of Lake County, 170 Ohio St., 19; State, ex rel. Ferguson, v. Brown, Secy, of State, 173 Ohio St., 317.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith and Gibson, JJ., concur.
Herbert, J., dissents.